Case 1:20-cv-00180-JB-B Document 4 Filed 07/17/20 Page 1 of 1       PageID #: 22



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

FLOYD C. CASEY, # 287213,              *
                                       *
       Plaintiff,                      *
                                       *
vs.                                    * CIVIL ACTION NO. 20-00180-JB-B
                                       *
CYNTHIA STEWART, et al.,               *
                                       *
       Defendants.                     *


                                     ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report     and   Recommendation      of    the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated June

15, 2020 (Doc. 3) is ADOPTED as the opinion of this Court.                   It is

ORDERED that this action be DISMISSED without prejudice, prior to

service   of   process,      as   malicious    pursuant   to   28     U.S.C.       §

1915(e)(2)(B)(i).

       DONE and ORDERED this 17th day of July, 2020.

                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
